 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     JESUS ALBERTO LOPEZ RETAMOZA
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT of CALIFORNIA
 9
                                                                   Case No.: 1:18-cr-00091 LJO-SKO
10   UNITED STATES OF AMERICA,
                                                                   STIPULATION AND ORDER TO
11                   Plaintiff,                                    CONTINUE THE STATUS
                                                                   CONFERENCE
12            vs.
13   JESUS ALBERTO LOPEZ-RETAMOZA
14   et al,
15                   Defendant
16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE SHEILA
17   K. OBERTO AND ANGELA SCOTT, ASSISTANT UNITED STATES ATTORNEY:

18            COMES NOW Defendant, JESUS LOPEZ-RETAMOZA, by and through his attorney of

19   record, David A. Torres, hereby requesting that the status conference hearing currently set for

20   Monday, March 18, 2019 be continued to Monday, May 20, 2019.

21            I recently received a plea agreement this past week from AUSA Angela Scott, however, I

22   have been engaged in a homicide trial in the matter of People v. Bowers; BF167356A since late

23   February. Trial is anticipated to conclude next week. In addition, I have not had an opportunity

24   to review the plea agreement with Mr. Retamoza and am requesting that this matter be

25   continued. I have been informed by Mr. Chavez that he too is reviewing an offer with his client.




                                  Stipulation and Proposed Order to Continue Status Conference

                                                               1
 1   I have spoken to AUSA Angela Scott and all co-counsel, and they have no objection to

 2   continuing the status conference.

 3          The parties also agree the delays resulting from the continuance shall be excluded in the

 4   interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1). The ends of justice

 5   outweigh the interest of the public and defendant in a speedy trial.

 6

 7           IT IS SO STIPULATED.

 8                                                                             Respectfully Submitted,

 9   DATED: 3/14/19                                                            /s/ David A Torres       ___
                                                                               DAVID A. TORRES
10                                                                             Attorney for Defendant
                                                                               Jose Luis Lopez Retamoza
11

12   DATED: 3/14/19                                                            /s/ Daniel L. Harralson ___
13                                                                             DANIEL L. HARRALSON
                                                                               Attorney for Defendant
14                                                                             Hugo Lemus

15
     DATED: 3/14/19                                                            /s/ Victor A. Chavez      ___
16                                                                             VICTOR M. CHAVEZ
                                                                               Attorney for Defendant
17                                                                             Alejandro Lemus
18

19
     DATED: 3/14/19                                                            /s/Angela Scott____ ________
20                                                                             ANGELA SCOTT
                                                                               Assistant U.S. Attorney
21

22                                                      ORDER

23          Defendant JESUS ALBERTO LOPEZ-RETAMOZA’s request for a continuance is

24   DENIED. The Court notes that this case has been pending since April 2018, and the status

25   conference in this case was set over 3 months ago—on December 3, 2018.




                                 Stipulation and Proposed Order to Continue Status Conference

                                                              2
 1            The Court understands the need for the parties to engage in plea negotiations, which they

 2   may continue to do following the upcoming status conference.

 3
     IT IS SO ORDERED.
 4

 5   Dated:     March 14, 2019                                                 /s/   Sheila K. Oberto   .
                                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                  Stipulation and Proposed Order to Continue Status Conference

                                                               3
